Citation Nr: 1013384	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from April 1969 to March 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
increased evaluations for the Veteran's cardiac disorder and 
migraine headaches and a total rating for compensation 
purposes based on individual unemployability.  In March 2008, 
the Veteran submitted a notice of disagreement (NOD) with the 
denial of a total rating for compensation purposes based on 
individual unemployability.  In April 2008, the RO issued a 
statement of the case (SOC) to the Veteran and his accredited 
representative which addressed the issue of a total rating 
for compensation purposes based on individual 
unemployability.  In May 2008, the Veteran submitted an 
Appeal to the Board (VA Form 9) from the denial of a total 
rating for compensation purposes based on individual 
unemployability.  In May 2009, the Veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

At the May 2009 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that his 
service-connected migraine headaches were manifested by 
headaches occurring once or twice a week which lasted 
approximately eight to ten hours and rendered him unable to 
stand without assistance.  It appears that the Veteran's 
migraine headaches may have increased in severity since the 
November 2007 VA examination for compensation purposes.  The 
VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Further, the Board finds that the hearing transcript can be 
reasonably construed as an informal claim for an increased 
evaluation for the Veteran's migraine headaches.  The RO has 
not had an opportunity to address the claim.  The issue of an 
increased evaluation for the Veteran's migraine headaches is 
inextricably intertwined with the issue of his entitlement to 
a total rating for compensation purposes based on individual 
unemployability given that such a determination requires an 
accurate assessment of the functional impairment associated 
with all of the Veteran's service-connected disabilities.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of the Veteran's migraine 
headaches and to address whether the 
Veteran is unable to obtain or retain 
substantially gainful employment as a 
result of the migraine headaches and the 
service-connected systolic click-late 
systolic murmur syndrome.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should express an opinion as 
to the impact of the Veteran's migraine 
headaches alone upon his vocational 
pursuit.  The examiner should also 
provide an opinion as to whether the 
Veteran's service-connected disabilities 
(migraine headaches and/or systolic 
click-late systolic murmur syndrome) have 
rendered him unable to obtain or retain 
substantially gainful employment 
consistent with his education and 
industrial background. In forming the 
opinion, the examiner should disregard 
both the age and nonservice-connected 
disabilities of the Veteran.

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.  

2.  Then adjudicate the issue of an 
increased evaluation for the Veteran's 
migraine headaches and readjudicate his 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If any benefit sought 
on appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the SOC.  The Veteran should 
be given the opportunity to respond to 
the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

